DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 3, it is unclear what is meant by “centerline average roughness (Ra) of 0.3 or more”. Ra values must have a unit associated with them (such as microns, millimeters, etc.), and it is unclear what unit is to be associated with the claimed Ra values. It is further noted that the Specification does not appear to provide guidance.
Regarding Claims 1 and 3, it is unclear whether the hot-dip galvanized layer is necessarily formed on the surface of the base steel sheet having the claimed Ra, Rsk, and Rku values.
Regarding Claim 4, it is unclear whether the claim means that the rolls must have claimed Ra, Rsk, and Rku values or that the rolls have an unevenness that leads to base steel sheet having claimed Ra, Rsk, Rku when rolled by such rolls in passing operation. Does each roll necessarily have said unevenness?
Regarding Claim 5, it is unclear what is antecedent basis of “the roll”. Does this refer to “rolls” of claim 4, to at least one roll of Claim 4, or to something else?
EXAMINER’S COMMENT
Regarding Claims 1-6, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest hot-dip galvanized layer applied on steel substrate surface having controlled Ra, Rsk, and Rku in specified ranges in the claimed context. For example, Noro Hisato JP 2003-138364 may suggest controlling surface of hot-dip galvanized layer, that is applied on steel substrate surface, to Ra, Rsk, and Rku ranges being claimed, but there is no suggestion of controlling the interface, which is what is claimed, to these values. See Noro Hisato (entire document). Sodani USPA 2003/0012978 suggests controlling Ra, Rsk, and Rku on outer surface of plated steel sheet, but not to the claimed combination of values and not to the interface. See Sodani (paragraphs 429 and 430).
It is unclear, however, whether the claims can be allowable since the Ra values are not claimed with definite units, and it is unclear what definite units could be supported by amendment if there were to be an amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
15 December 2022